OPINION — AG — QUESTION: "MAY A SCHOOL DISTRICT IN OKLAHOMA HOLD A SPECIAL ELECTION ON A PORTION OR ALL OF THE TEN MILL SCHOOL SUPPORT LEVY ON JULY 18, 1967, AND PRIOR TO THE FILING OF THE SCHOOL DISTRICT BUDGET FOR THE SCHOOL YEAR 1967-68?" — AFFIR J. MONROE) FILENAME: m0000978 OLIVER HODGE STATE DEPARTMENT OF EDUCATION ATTORNEY GENERAL OF OKLAHOMA — OPINION JULY 6, 1967 OPINION — AG — QUESTION: "MAY A SCHOOL DISTRICT IN OKLAHOMA HOLD A SPECIAL ELECTION ON A PORTION OR ALL OF THE TEN MILL SCHOOL SUPPORT LEVY ON JULY 18, 1967, AND PRIOR TO THE FILING OF THE SCHOOL DISTRICT BUDGET FOR THE SCHOOL YEAR 1967068?" — AFFIRMATIVE CITE: 68 Ohio St. 1965 Supp., 2495 [68-2495], 68 Ohio St. 1965 Supp., 2494 [68-2494] (W. J. MONROE)